                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ECORE INTERNATIONAL, INC.                    :
                                             :       CIVIL ACTION
               v.                            :
                                             :       NOS. 11-6843, 16-1993
PAUL DOWNEY, et al.                          :


                                            ORDER

       AND NOW, this 12th         day of October, 2018, upon consideration of Plaintiff’s Motion

for Summary Judgment (ECF No. 88), Defendants’ Motion for Summary Judgment (ECF No.

85), and all documents submitted in support thereof and in opposition thereto, and for the reasons

stated in the Memorandum concurrently filed herewith under seal, it is ORDERED that:

       1.      Plaintiff’s Motion is GRANTED in part and DENIED in part as follows:

               a.      Summary judgment is GRANTED in favor of Plaintiff as to Counterclaim

I (Breach of Contract), Counterclaim II (Quantum Meruit/Unjust Enrichment), Counterclaim IV

(Quantum Meruit/Unjust Enrichment), Counterclaim V (Promissory Estoppel), Counterclaim VI

(Fraudulent Inducement), Counterclaim VII (Tortious Interference With Contract), and Count

VIII (Tortious Interference With Prospective Contract), and these Counterclaims are

DISMISSED.

               b.      Summary judgment is GRANTED in part in favor of Plaintiff on Count

IV (Breach of Contract) as to Defendant Paul Downey’s liability for retention of Plaintiff’s

Proprietary Information.

               c.      Summary judgment is DENIED on Counterclaim XIV (False Marketing)

as to the issue of patent ownership.

       2.      Defendants’ Motion is GRANTED in part and DENIED in part as follows:
               a.      Summary judgment is GRANTED in part in favor of Defendants on

Count I (violation of the Lanham Act) as to the portions of that Count that are based on the

alleged alteration of product test reports.

               b.      Summary judgment is DENIED in all other respects.

       IT IS FURTHER ORDERED that within 10 (ten) days of the date of this Order, the

parties shall jointly advise the Court, in writing, whether any party seeks to maintain the Court’s

Memorandum issued herewith, or any portion(s) thereof, under seal, and, if so, the party or

parties so seeking shall show cause for such sealing under the applicable legal standard. 1

       IT IS SO ORDERED.

                                                      BY THE COURT:




                                                      ___________________________
                                                      R. BARCLAY SURRICK, J.




       1
          “It is well-settled that there exists . . . a common law public right of access to judicial
proceedings and records. In re Cendant Corp., 260 F.3d 183, 192 (3d Cir. 2001). “The public’s
right of access extends beyond simply the ability to attend open court proceedings. Rather, it
envisions ‘a pervasive common law right to inspect and copy public records and documents,
including judicial records and documents.’ ” Id. (quoting Leucadia, Inc. v. Applied Extrusion
Tech., Inc., 998 F.2d 157, 161 (3d Cir.1993)). In order to override the common law right of
access, “[t]he party seeking to seal any part of a judicial record bears the heavy burden of
showing that ‘the material is the kind of information that courts will protect’ and that ‘disclosure
will work a clearly defined and serious injury to the party seeking closure.’” Miller v. Indiana
Hosp., 16 F.3d 549, 551 (3d Cir. 1994) (quoting Publicker Indus., Inc. v. Cohen, 733 F.2d 1059,
1071 (3d Cir. 1984)).




                                                  2
